Citation Nr: 0720307	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1972 and from June 1978 to September 1985.  He served 
in Vietnam on several occasions and was awarded the Combat 
Action Ribbon.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2003 rating determination by the above, Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  The death certificate 
discloses that the veteran died in December 2001 of pneumonia 
due to, or as a consequence of metastasis thyroid cancer.  
Throughout the claims file and hearing testimony, it is clear 
the appellant strongly believes there is a positive 
association between the veteran's form of thyroid cancer and 
herbicide exposure in Vietnam.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  However, thyroid cancer is not 
one of the diseases determined to be related to exposure to 
herbicides. 

Nevertheless the claims folder contains several medical 
opinions which illustrate the necessity for a remand.  A 
letter from the veteran's private treating physician, dated 
in January 2002 shows that the veteran had follicular 
carcinoma of the thyroid initially diagnosed in 1997, which 
was resected and treated with I-131 therapy.  It recurred in 
2000 and he underwent resection of the left neck node.  In 
2001, he had a brain metastasis which was resected followed 
by external beam irradiation.  The veteran then had further 
radiotherapy to the neck for massive recurrence including the 
mediastinum.  The private physician noted that the natural 
course of the veteran's disease was very unusual in that 
patients with follicular thyroid carcinoma usually have a 
very indolent course that extends over many years and that 
most are actually cured of their disease.  However, the 
veteran's presentation of the disease was very rapid and 
progressive.  

A similar opinion from a second physician dated in February 
2002 again noted the extremely unusual behavior of the 
veteran's follicular thyroid tumor, which included widespread 
dissemination and involvement of sites such as the bone and 
lung.  It was likewise noted that follicular thyroid 
carcinomas are generally curable even if they occur at an 
advanced local stage and respond to radioactive iodine.  The 
veteran's tumor showed no definite response to RAI treatment 
on multiple occasions.  The physician opined unusual 
characteristics suggest that the etiology of his thyroid 
cancer was likely different than other thyroid cancers with a 
similar histologic appearance.  

The appellant has submitted additional private medical 
opinions in support of her claim, each of which notes the 
veteran's atypical form of thyroid cancer.  Despite this 
medical evidence, none of the private medical opinions relate 
that the veteran's condition began in service, or in any way 
links his condition to service and herbicide exposure.  

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A (West 2002).  Likewise, where there is a 
reasonable possibility that a current condition is related to 
or is the residual of a condition or injury experienced in 
service, VA should seek a medical opinion as to whether the 
veteran's claimed current disability is in any way related to 
the condition or injury experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  Thus, in light of the 
evidence of record indicating a presumption of herbicide 
exposure in Vietnam and in the absence of any prior VA 
opinion addressing a possible relationship between the 
veteran's thyroid cancer and service, the Board finds that a 
VA clinical opinion is warranted. 

The Board has also considered the appellant's alternative 
theory that the veteran developed lung cancer separate and 
apart from the thyroid cancer.  Although lung cancer is 
included in the list of presumptive diseases, the medical 
evidence overwhelmingly establishes that the veteran's 
thyroid was the primary site of his cancer, which eventually 
metastasized to his lungs, therefore the presumption does not 
apply here.  The Board notes that primary site (and not 
metastases) respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea) are on the list of diseases 
associated with exposure to certain herbicide agents 
(including Agent Orange) for veteran's who served in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e); see also, VAOPGCPREC 18-97 (presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to an appropriate VA 
physician for review and issuance of an 
opinion as to whether there is a nexus 
between his diagnosed follicular thyroid 
carcinoma and service, or to his service 
in Vietnam and presumed exposure to 
herbicides.  The claims folder must be 
reviewed by the physician and the 
physician should specifically note that 
the file has been reviewed.  

a) Specifically, the physician 
should provide an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
that the veteran's follicular 
thyroid carcinoma had its onset 
during service, or is causally 
related to exposure to herbicides in 
service or is in any other way 
causally related to the veteran's 
active service.  All opinions should 
be supported by a clear rationale, 
and a discussion of the facts and 
medical principles involved are of 
considerable assistance to the 
Board.

b) Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim by evaluating all 
evidence obtained after the last SSOC was 
issued.  If the benefit sought on appeal 
remains denied, furnish the appellant an 
appropriate SSOC and allow her a 
reasonable period of time to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the VCAA and any other 
applicable legal precedent. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



